Citation Nr: 1133370	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-07 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder.

2.  Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1976 to July 1979 and from September 1979 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In a May 2011 Informal Hearing Presentation, the Veteran's accredited representative raised the issue of clear and unmistakable error (CUE) in a May 2, 2006, rating decision that denied a claim of service connection for a right forearm injury.  Thus, the issue of CUE as to the May 2, 2006, rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran seeks service connection for a bilateral hand disorder and a psychiatric disorder, both of which he claims are related to his periods of active service.  He essentially claims that he experienced bilateral hand and psychiatric disorders during his active service, and that he has experienced continuing symptomatology of the claimed disorders following his separation.  Having reviewed the evidence of record, the Board finds that additional development is needed with respect to the Veteran's claims.

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §  1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran's service treatment records have been associated with the claims file.  A December 1976 service treatment record shows that he was treated for a cut to the fifth finger on his right hand.  These records show that the Veteran was given a profile in February 1981 for his right hand due to a wound to his right forearm.  On the February 1985 separation report of medical examination, the Veteran reported that he had experienced depression or excessive worry.  However, the Veteran's service treatment records, overall, are negative for diagnosed bilateral hand or psychiatric diagnoses.  

While the Veteran's service treatment records are negative for diagnosed bilateral hands and psychiatric disorders, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his bilateral hand and psychiatric symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorders.

To date, VA has not solicited a medical opinion as to the etiology of the Veteran's claimed bilateral hand and psychiatric disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

In light of the foregoing, the Board finds that additional development is needed prior to deciding the Veteran's claims.  Given the service treatment records showing in-service reports of hand and psychiatric symptomatology and the Veteran's competent lay statements regarding the onset and continuity of his claimed disorders, the Board finds it necessary to provide the Veteran with an appropriate VA examination in an attempt to determine whether any current bilateral hands or psychiatric disorder is related to his active service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.
 
Additionally, the claims file reflects that the Veteran submitted portions of his VA treatment records in support of his claim.  To date, the Veteran's available VA treatment records have not been associated with the claims file.  Such records may prove beneficial in deciding the Veteran's claims.  Thus, the RO should obtain and associate with the claims file the Veteran's VA treatment records relevant to the claimed disorders.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
 
As a final matter, the claims file reflects that in March 2006, the Veteran submitted evidence indicating that he had applied for benefits from the Social Security Administration.   In a May 2011 Informal Hearing Presentation, the Veteran's accredited representative request that the RO/AMC obtain the Veteran's Social Security Administration records so that these records may be considered in deciding his claims.  There is no indication from the claims file that the RO/AMC made any attempt to obtain the Veteran's Social Security Administration records. 

The Board is aware that it need not obtain Social Security Administration records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claim for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, this is a case in which that possibility cannot be excluded.  Specifically, there is no indication in the claims file whether the Veteran was granted Social Security Administration benefits, and if so, the reason(s) why these benefits were granted.  As there is a reasonable possibility that the Social Security Administration records could help the Veteran substantiate his claims listed for this appeal, the duty to assist requires VA to attempt to obtain any existing records.

The Board notes that while Social Security Administration records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of Social Security Administration records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO/AMC should try to obtain and associate with the claims file copies of all Social Security Administration's determinations, as well as copies of all medical records underlying the determinations.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the Social Security Administration.  If records are unavailable, Social Security Administration should so indicate, and the record should be annotated to reflect as such.

2.  The RO/AMC shall take all appropriate measures to obtain the Veteran VA medical treatment records.  Any records obtained should be associated with the claims file.  If the requested records are unavailable, the claims file should be annotated to reflect as such.

3.  Thereafter, the RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of the claimed bilateral hand disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims file and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.  

The examiner is asked to identify all right hand and left hand disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any diagnosed right hand and left hand disorders are etiologically related to the Veteran's period of active service, to include any hand injuries documented in the Veteran's service treatment records.  In providing the opinions, the examiner must consider and discuss the Veteran's competent reports as to onset and continuity of right hand and left hand symptomatology since service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.  

4.  The RO/AMC shall schedule the Veteran for a VA examination to determine the etiology of the claimed psychiatric disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.  

The examiner is asked to identify all psychiatric disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is etiologically related to the Veteran's period of active service, to include any reports of psychiatric symptomatology documented in the Veteran's service treatment records.  In providing the opinions, the examiner must consider and discuss the Veteran's competent reports as to onset and continuity of psychiatric symptomatology since service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.  

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



